—In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Housing and Community Renewal, dated July 9, 1991, which, inter alia, found that no rent overcharge occurred, the petitioner appeals from a judgment of the Supreme Court, Queens County (Durante, J.), dated April 27, 1992, which dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The Supreme Court properly found that the determination of the respondent New York State Division of Housing and Community Renewal (hereinafter the DHCR) had a rational basis and should not be disturbed (see, Matter of Mid-State Mgt. Corp. v New York City Conciliation & Appeals Bd., 112 AD2d 72, affd 66 NY2d 1032). Further, the petitioner was not denied due process of law by the DHCR’s failure to conduct an evidentiary hearing (see, Matter of Rubin v Eimicke, 150 AD2d 697; Seril v Division of Hous. & Community Renewal, 163 AD2d 131). Sullivan, J. P., Rosenblatt, Pizzuto and Altman, JJ., concur.